DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 11, 14, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 209220879 to Chen et al in view of U.S. Patent No. 10.165,753 to Huang and United Kingdom Patent GB2458173 to Kirk et al.
Regarding Claim 1, Chen teaches a pet waterer comprising: a water tank (Chen Fig. 1 #10); a pump disposed in the water tank (Chen Fig. 4 #30), the pump having a pump inlet and a pump outlet; a drinking plate adapted to contain a quantity of water (Chen #Fig. 2 #20) being detachably connected to a top of the water tank wherein at least one overflow hole is arranged in the outer sidewall of the drinking plate (Chen Fig. 3 #22), and when the water level of the drinking plate is higher than the overflow hole, the water leaks into a filter element frame to be filtered by a filter element before flowing into the water tank (Chen Fig. 2 #31, #43); a first through hole formed in the bottom of the drinking plate (Chen Fig. 1 #21), the first through hole being in fluid communication with the inner space of the water tank,  a first hollow pipe including an upper end that forms a fountain opening and a lower end that extends downward, through the drinking plate (Chen Fig. 2 #25) pumps water up from the water tank through the pipe and out to a drinking plate.
Chen teaches at least one overflow hole arranged in a side wall of the drinking plate (Chen Fig. 3 #22) and when the water level of the drinking plate is higher than the overflow hole, the water leaks into a filter element frame to be filtered by a filter element before flowing into the water tank (Chen #41, #42, #43), but is silent on a first through hole in the bottom of the drinking plate.  However, Huang teaches the general knowledge of one of ordinary skill in the art of providing a combination of bottom through hole and a sidewall overflow hole in a drinking plate of pet water, where the water from the bottom through hole passes through a filter (Huang Fig. 1 and 3 #27, #80, #36, #23).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Chen with the teachings of Huang before the effective filing date of the claimed invention to circulate the water more quickly and efficiently to prevent stale water from forming as taught by Huang (Huang Col. 1 line 26).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
 Chen as modified is silent on the fountain opening being connected to a first drinking plate, wherein the pump is adapted to pump water in the water tank upwards from the pump outlet into the first hollow pipe and out from the fountain opening into the first drinking plate, a first drinking plate including an outer sidewall supported by a second drinking plate, wherein any overflow water from the first drinking plate is directed to flow into the second drinking plate.  However, Kirk teaches a first drinking plate (Kirk #12), wherein the pump (Kirk Fig. 3 #11, #17, #18) is adapted to pump water in the water tank upwards from the pump outlet into the first hollow pipe and out from the fountain opening into the first drinking plate, a first drinking plate including an outer sidewall (Kirk Fig. 1 #4) supported by a second drinking plate (Kirk #13), wherein any overflow water from the first drinking plate is directed to flow into the second drinking plate (Kirk Fig. 1 water flows #12 to #13 through #20).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Chen with the teachings of Kirk before the effective filing date of the claimed invention to assist elderly dogs that can’t bend and to attract interest as taught by Kirk (Kirk page 1 lines 5-20).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 2, Chen as modified teaches the pump is detachable from the water tank (Chen #30).
Regarding Claim 4, Chen as modified teaches a filter (Chen #43) arranged upstream of the pump inlet.
Regarding Claim 11, Chen as modified teaches a plurality of foot pads (Chen Fig. 5 #15) arranged on a bottom of the water tank.
Regarding Claim 14, Chen as modified teaches the second drinking plate includes an outer sidewall and an overflow water container disposed within the outer sidewall (Chen overflow goes from #22 into container #41 and #42).
Regarding Claim 15, Chen as modified teaches a second through hole is formed at a bottom of the overflow water container (Chen Fig. 2 holes in bottom of #41).
Regarding Claim 17, Chen as modified teaches a second hollow pipe that connects the inner space of the water tank and the overflow water container, the first hollow pipe extending through the second hollow pipe to connect to the pump outlet. (Kirk Fig. 3 #15, #16, #17)
Regarding Claim 18, Chen as modified teaches the first drinking plate has an inner flange surrounding the fountain opening (Kirk Fig.3 #18).
Regarding Claim 19, Chen as modified teaches the first drinking plate has an outer flange (Kirk Fig. 1 #19) along an outer periphery.
Regarding Claim 20, Chen as modified teaches the outer flange includes a gap (Kirk Fig. 1 #20) for overflow water to flow from the first drinking plate into the second drinking plate.
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 209220879 to Chen et al in view of U.S. Patent No. 10.165,753 to Huang and United Kingdom Patent GB2458173 to Kirk et al as applied to claims 1 and 2 above, and further in view of U.S. Patent Pub. No. 2010/0300366 to Lipscomb et al.
Regarding Claim 3, Chen as modified is silent on the pump comprises a suction cup.  However, Lipscomb teaches the general knowledge of one of ordinary skill in the art that it is known to provide a pump with suction cups (Lipscomb Fig. 9 #123 and paragraph [0050] for detachable connection to the water tank).  It would have been obvious to one of ordinary skill in the art to further modify the teaching of Chen with the teachings of Lipscomb before the effective filing date of the claimed invention for ease of routine maintenance.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 12, Chen as modified teaches a surface are of the first drinking plate is less than the surface area of the second drinking plate (Lipscomb Fig. 1 #31, #30, #34).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Chen with the teachings of Lipscomb before the effective filing date of the claimed invention to cater a specific breed of animal, species, or size.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  The modification is merely an obvious engineering design choice involving a routine change in size and does not present a patentably distinct limitation over the prior art of record [In re Rose, 220F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955)].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 209220879 to Chen et al in view of U.S. Patent No. 10.165,753 to Huang and United Kingdom Patent GB2458173 to Kirk et al as applied to claim 1 above, and further n view of U.S. Patent Pub. No. 2010/0326928 to Osterhoudt.
Regarding Claim 5, Chen as modified teaches a filter (Chen #43), but is silent on explicitly teaching the filter comprises polypropylene fibers. However, Osterhoudt teaches the general knowledge of one of ordinary skill in the art that it is known to provide polypropylene fibers as a filter media (Osterhoudt paragraph [0037]-[0042]). It would have been obvious to one of ordinary skill in the art to futher modify the teachings of Chen with the teachings of Osterhoudt before the effective filing date of the claimed invention for varying size of particulate filtration as taught by Osterhoudt. The modification is merely the simple substitution of one known filter material for another to obtain predictable results and/or the application of a known technique to a known device ready for improvement to yield predictable results.

Claims 6, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent CN 209220879 to Chen et al in view of U.S. Patent No. 10.165,753 to Huang and United Kingdom Patent GB2458173 to Kirk et al applied to claim 1 above, and further in view of U.S. Patent No. 6,479,915 to Hsueh.
Regarding Claims 6, 7, 8, Chen as modified is silent on the pump includes a low-level sensor; wherein the pump automatically stops when the low-level sensor senses a low water level in the water tank; wherein an indicator is activated when the low-level sensor senses the low water level.  However, Hseuh teaches the general knowledge of one of ordinary skill in the art that it is known to provide pump includes a low-level sensor (Hseuh #61); wherein the pump automatically stops when the low-level sensor senses a low water level in the water tank (Hseuh Col. 3 lines 4-15); wherein an indicator is activated when the low-level sensor senses the low water level (Hseuh #8). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Chen with the teachings of Hseuh before the effective filing date of the claimed invention to prevent accidents and overheating as taught by Hseuh. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 10, Chen as modified teaches a transparent window on a sidewall of the water tank and the indicator is viewable through the transparent window. (Hseuh Fig. 6 #8)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Chinese Patent CN 209220879 to Chen et al in view of U.S. Patent No. 10.165,753 to Huang and United Kingdom Patent GB2458173 to Kirk et al and U.S. Patent No. 6,479,915 to Hsueh as applied to claim 1 and 8 above, and further in view of U.S. Patent Pub. No. 2013/0205662 to Yancey et al.
Regarding Claim 9, Chen as modified teaches the indicator is a halogen (Hseuh #8), but is silent on the indicator is a LED light. However, Yancey teaches the general knowledge of using an LED indicator in combination with a water level sensor (Yancey paragraph [0033] and [0040]). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Chen with the teachings of Yancey before the effective filing date of the claimed invention for energy efficiency and automatic features of Yancey. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 14, 15, 17-20 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



03 October 2022